Order dismissing first count of indictment unanimously reversed, on the law, and count reinstated. Memorandum: The court erred in dismissing the first count of the indictment. "The proper purpose of an indictment is to bring a defendant to trial upon a prima facie case which, if unexplained, would warrant a conviction” (People v Brewster, 63 NY2d 419, 422). We have reviewed the evidence before the Grand Jury and find that it was legally sufficient to establish that the defendants committed the crime of promoting prostitution in the third degree in violation of Penal Law § 230.25 (1) (CPL 190.65 [1]). (Appeal from order of Onondaga County Court, Burke, J. — dismiss indictment.) Present — Dillon, P. J., Boomer, Green, Pine and Schnepp, JJ.